 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of _December
14_____________, 2010 by and between China Botanical Pharmaceutical Inc. (the
“Company”), and David Dong__ (the “Executive”) (collectively the “Parties”;
individually a “Party”).
 
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, as Chief Financial Officer; and
 
WHEREAS, Executive has knowledge that will be of value and service to the
Company.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           Term of Employment.  This Agreement shall become effective on
_December 14,____, 2010.  The term of employment shall be ____3_______ years,
unless this Agreement is terminated prior to the expiration of such ______3_____
year period (the “Term”).
 
2.           Position and Duties.  The Executive shall render services to the
Company and its subsidiaries, including Company Parent, in the position of chief
financial officer and perform all services appropriate to that position as well
as other services as may reasonably be assigned by the Company.  The Executive’s
principal place of employment shall be in Harbin, located in the Heilongjiang
Province, within the PRC or any other place as agreed by the Parties from time
to time.  The Executive shall devote most of his working time, attention and
skill to the discharge of his duties of his office and shall faithfully and
diligently perform such duties and exercise such powers as may from time to time
be assigned to or vested in him, and shall observe and comply with all
resolutions and directions from time to time made or given by the Chief
Executive Officer and the  Board of Directors of the Company (the “Board”).  The
Executive shall at all times keep the Board promptly and fully informed of his
conduct relating to material matters, decisions and transactions affecting or
involving the Company or any of its subsidiaries or controlled affiliates
(collectively, the “Group” and each a “Group Company”) and provide such
explanations as may reasonably be required.  Insofar as the internal rules and
regulations of the Group or the Group Companies are applicable to the Executive,
the Executive undertakes to abide by such rules and regulations.
 
3.           Remuneration and Benefits.  Subject to the Company’s policies and
practices, during the Term, the Executive shall be entitled to the following
remuneration and benefits (on a cumulative basis):
 
a.           Base Salary.  The Company shall pay the Executive a total base
salary of RMB 600,000 per year (the “Annual Base Salary” or “Base Salary”).  The
Base Salary shall be paid by the Company in accordance with the Company’s
regularly established payroll practices applicable to all Company employees.

 
 

--------------------------------------------------------------------------------

 
 
b.           Benefits.  The Executive shall be eligible to participate in the
benefits generally made available by the Company to its executives in accordance
with the benefit plans established by the Company, as the same may be amended
from time to time in the Company’s sole discretion.
 
c.           Equity Incentives.  The Executive shall be granted an aggregate of
200,000 shares of company option to purchase company’s common stock in his or
her 3 year’s agreement  Term and the option shall have a term of 3 years. The
excercise price of the option should be equal to the fair market value of the
effective day of the Agreement. The vesting details as following:
 
Vesting Date*
 
Number of Shares Issuable
Upon Exercise
 
Exercise Price
         
Dec 14, 2011
 
60,000
 
the fair market value of the effective day of the Agreement
         
Dec 14, 2012
 
70,000
 
the fair market value of the effective day of the Agreement
         
Dec 14, 2013
 
70,000
 
the fair market value of the effective day of the Agreement

 
d.           Holidays.  The Executive shall be eligible for the holiday benefits
generally made available by the Company to its executives in accordance with the
holiday policies of the Company, as the same may be amended from time to time in
the Company’s sole discretion.
 
e.           Insurance.  The Company shall pay for life insurance and medical
insurance policies with an internationally recognized insurance provider (or
such other insurance provider as agreed between the Parties) for the benefit of
the Executive, provided that (a) the annual premium of all such insurance
policies in any one year shall be no more than Renminbi (“RMB”)
[10,000__________] in the aggregate; (b) the beneficiaries under the life
insurance policy shall be designated by the Executive; (c) the other terms of
the insurance policies (including, but not limited to, the type of policy and
coverage) shall be reasonably satisfactory to the Executive and (d) the
Executive satisfies the eligibility requirements of such policies.
 
f.           Expenses.  The Company shall reimburse the Executive for reasonable
and necessary business expenses incurred by the Executive in connection with the
performance of the Executive’s duties and obligations as set forth herein during
the Term; provided the Executive shall provide reasonable supporting
documentation with respect to such expenses, if requested.

 
2

--------------------------------------------------------------------------------

 
 
g.           Indemnification.  Subject to the advice of an appropriate human
resource adviser engaged by the Company to ascertain the scope of such
indemnity, the Company shall fully indemnify the Executive for any losses
incurred in his capacity as a director and/or officer of any of the Group
Companies, if the Company’s director and officer liability insurance is
inadequate to cover such losses; provided the Company shall not be responsible
for any losses caused by or attributable to the Employee’s gross negligence or
willful default.
 
Unless otherwise indicated herein and as agreed by the Parties and to the extent
permitted by the governing law (as described in Section 7(e) below), all of the
foregoing remuneration and benefits shall be paid to such account in RMB or any
other currency as designated by the Executive.  Unless otherwise agreed by the
Parties in writing, any conversion from United States Dollars to RMB and vice
versa shall be effected at the exchange rate published by the People’s Bank of
China for the relevant period or date (as the case may be).
 
4.           Amendment, Termination and Discharge of this Agreement.
 
a.           Amendment to and Termination of the Agreement.  This Agreement may
not be modified, amended, renewed or terminated except by an instrument in
writing, signed by the Executive and the Company.
 
b.           Discharge of the Agreement.
 
(i)           By Death.  This Agreement shall be discharged automatically upon
the Executive’s death.  In such event, the Company shall pay to the Executive’s
beneficiaries full amount of any compensation then due and payable under
Section 3 hereof to which the Executive is entitled as of the date of
termination.
 
(ii)           By Disability.  If (i) the Executive becomes eligible for the
Company’s long-term disability benefits or (ii) the Executive is unable to carry
out the responsibilities and functions of the position held by the Executive by
reason of any physical or mental impairment, for a period of more than ninety
(90) consecutive days or more than one hundred twenty (120) days in any
consecutive twelve-month period, then, to the extent permitted by law, the
Company may terminate the Executive’s employment.  In the event that the Company
terminates the Executive’s employment on grounds of disability, the Company
shall pay to the Executive full amount of any compensation then due and payable
under Section 3 hereof to which the Executive is entitled as of the date of
termination and thereafter (subject to Section 7(f)) all obligations of the
Company under this Agreement shall cease.  Nothing in this section shall affect
the Executive’s rights under any disability plan implemented by the Company in
which the Executive is a participant, if any.

 
3

--------------------------------------------------------------------------------

 
 
c.           Early Termination by the Company. The Company may dismiss the
Executive for Cause (as hereinafter defined) at any time or by serving the
Executive __Three_____ (_3_) months’ prior written notice.  During such notice
period, the Executive shall continue to diligently perform all of the
Executive’s duties hereunder.  In the event of dismissal without Cause, the
Executive will be eligible to receive an amount equal to the Monthly Salary
multiplied by (M + 12), where M shall mean the number of years Executive has
been employed by the Company pursuant to this Agreement, payable in full
immediately following the receipt by the Executive of such written notice.  For
the for purposes of this Agreement, Cause shall include:  (i) the conviction of
a felony or any crime involving moral turpitude, fraud or misrepresentation,
(ii) the continued failure by Executive to substantially perform his duties to
the Company after receipt of written notice from the Company specifying any
action or inaction by Executive which is deemed by the Company to constitute a
failure to perform his duties hereunder with suggestions, where feasible, as to
how Executive may remedy such failure, and Executive has failed to correct the
unsatisfactory performance within fifteen (15) days of such notice,
(iii) Executive’s gross negligence or willful misconduct which is materially
injurious to the Company, monetarily or otherwise, (iv) proven dishonesty by
Executive adversely affecting the Company as determined by the Board, and
(v) any material breach by Executive of the Company’s then current policies with
written notice thereof which has note been cured with 30 days of such notice
where such breach is not one subject to immediate termination under the
Company’s policies, or of the covenants contained in Section 5 of this
Agreement.  For purposes of this paragraph, no act or failure to act on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.  If at any time the
Company shall determine that Executive has engaged in one or more activities
constituting “Cause” for termination hereunder, Executive’s employment shall be
terminated for Cause.
 
d.           Early Termination by the Executive.
 
(i)           Termination by Executive for Good Reason.  If the Executive
selects to terminate his employment for Good Reason (as hereinafter defined),
the Executive will be eligible to receive an amount equal to the Monthly Salary
multiplied by (M + 12), where M shall mean the number of years the Executive has
been employed by the Company pursuant to this Agreement, payable in full
immediately following the Company’s receipt of such termination notice.  No
Annual Bonus shall be payable upon such termination.  Thereafter (subject to
Section 7(f)) all obligations of the Company under this Agreement shall
cease.  For the purpose of this Agreement, “Good Reason” shall mean any of the
following events if (i) the event is effected by the Company without the consent
of the Executive and (ii) such event is not rectified within twenty (20) days by
the Company to the Executive’s reasonable satisfaction:
 
(1)           a significant change in the Executive’s position with the Company
or a change to his duties or responsibilities which materially reduces the
Executive’s level of responsibility; or
 
(2)           the Company fails to perform this Agreement or violates the
relevant labor laws applicable to the Company’s business, regulations or
infringes upon any of the Executive’s rights or interests; or

 
4

--------------------------------------------------------------------------------

 
 
(3)           the imposition by the Board on Executive of any action or
responsibility involving the commission of (i) a felony, (ii) criminal
dishonesty, (iii) any crime involving moral turpitude or (iv) fraud; or
 
(4)           any action by the Board requiring Executive to breach Executive’s
obligations and responsibilities under this Agreement; or
 
(5)           any action of the Board constituting a constructive discharge or
an unreasonable interference with Executive’s ability to fulfill Executive’s
obligations under this Agreement; or
 
(6)           a Change of Control of the Company (for purposes of this
Agreement, a “Change of Control of the Company” shall mean (a) the sale of all
or substantially all of the assets of the Company in a transaction or series of
transactions, (b) any transaction or series of transactions in which an
unaffiliated third party acquires all or substantially all the issued and
outstanding capital stock of the Company, or (c) any merger, consolidation or
reorganization to which the Company is a party, except for a merger,
consolidation or reorganization in which, after giving effect to such merger,
consolidation or reorganization, the stockholders holding a majority of the
outstanding voting power of the Company immediately prior to the merger,
consolidation or reorganization of the Company have at least a majority of the
outstanding voting power of the surviving entity after the merger, consolidation
or reorganization.
 
e.           Termination other than for Good Reason.
 
(i)           The Executive may terminate employment with the Company at any
time for any reason other than Good Reason or for no reason at all, upon three
(3) months’ advance written notice.  Upon a termination other than for Good
Reason, the Executive shall be entitled to a contribution bonus (“Contribution
Bonus”).  The distribution of such Contribution Bonus and its amount shall be
determined by the Company and approved by the Board; provided that the
Contribution Bonus shall not exceed an amount equal to the Monthly Salary
multiplied by (M + 10), where M is the number of years the Executive has been
employed by the Company pursuant to the Agreement.  No Annual Bonus shall be
payable upon such termination.  During such notice period the Executive shall
continue to diligently perform all of the Executive’s duties hereunder.  The
Company shall have the option, in its sole discretion, to make the Executive’s
termination effective at any time prior to the end of such notice period as long
as the Company pays the Executive all compensation under Section 3 hereof to
which the Executive is entitled through the last day of the three (3) month
notice period.
 
(ii)           Termination Obligations.  The Executive agrees that on or before
termination of employment, he will promptly return to the Company all documents
and materials of any nature (including any materials in electronic form)
pertaining to his work with the Company, including all originals and copies of
all or any part of any Confidential Information along with any and all equipment
and other tangible and intangible property of the Company.  The Executive agrees
not to retain any documents or materials or copies thereof containing any
Confidential Information.

 
5

--------------------------------------------------------------------------------

 
 
f.           Any payments made by the Company pursuant to Section 3 or Section 4
of this Agreement shall be net of all applicable withholdings and deductions.
 
5.           Confidentiality; Non-Compete: Non-Solicitation; No Conflict;
Non-Disparagement.
 
a.           Confidentiality Obligation.  The Executive hereby agrees at all
times during the term of his employment and after termination, to hold in the
strictest confidence, and not to use, except for the benefit of the Group, or to
disclose to any person, corporation or other entity without written consent of
the Company, any Confidential Information.  The Executive understands that
“Confidential Information” means any proprietary or confidential information of
the Group, its affiliates, their clients, customers or partners, and the Group’s
licensors, including, without limitation:  technical data, trade secrets,
research and development information, product plans, services, customer lists
and customers (including, but not limited to, customers of the Group on whom the
Executive called or with whom the Executive became acquainted during the term of
his employment), supplier lists and suppliers, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, personnel information, marketing, finances,
information about the clients, customers, suppliers, joint ventures, licensors,
licensees, distributors and other persons with whom the Group does business,
information regarding the skills and compensation of other employees of the
Group or other business information disclosed to the Executive by or obtained by
the Executive from the Group, its affiliates, or their clients, customers,
suppliers or partners either directly or indirectly in writing, orally or by
drawings or observation of parts or equipment.  Notwithstanding the foregoing,
Confidential Information shall not include information that is common knowledge
or that the Executive demonstrates was or became generally available to the
public other than as a result of a disclosure by the Executive.
 
b.           Non-Compete and Non-Solicitation.  In consideration of the
termination compensation payable to the Executive under Section 4, the Executive
irrevocably and unconditionally agrees with and undertakes to the Company that,
he will not (i) during his term of employment with the Company take up any
executive position in any company other than the Group Companies and will commit
most of his efforts towards the development of the business and operations of
the Group, except as currently contemplated or approved by the Board, and
(ii) for a period of twelve (12) months (or less than twelve (12) months if
agreed by the Board) after he ceases to be employed by any Group Company
(collectively the “Non-Compete Period”):
 
(i)           either on his own account or in conjunction with or on behalf of
any person, firm or company carry on or be employed, engaged, concerned, provide
technical expertise or be interested directly or indirectly in, any business,
whether as shareholder, director, executive, partner, agent or otherwise, that
is, in the opinion of the Company in competition (whether directly or
indirectly) with any business carried on or proposed to be carried on by the
Group from time to time;

 
6

--------------------------------------------------------------------------------

 
 
(ii)           either on his own account or in conjunction with or on behalf of
any other person, firm or company, solicit or entice away or attempt to solicit
or entice away from the Group from time to time, the customer of any person,
firm, company or organization who shall at any time have been a customer,
client, agent or correspondent of the Group or in the habit of dealing with the
Group; or
 
(iii)           either on his own account or in conjunction with or on behalf of
any other person, firm or company, solicit or entice away or attempt to solicit
or entice away from the Group from time to time, any person who is an officer,
manager or executive of the Group whether or not such person would commit a
breach of his contract of or employment by reason of leaving such employment.
 
(iv)           The Executive shall be entitled to monthly compensation in
consideration of fulfilling the obligation under this Section, in an amount
equal to the Monthly Salary, for the period of the Non-compete Period.
 
If the Executive fails to discharge his obligations under this Section 5 at any
time during the Non-compete Period, in addition to any and all legal remedies
that the Company is entitled to under the applicable law, the Executive shall
return to the Company such proportion of the compensation payable to the
Executive upon the termination of his employment pursuant to Section 4 of this
Agreement corresponding to the portion of the Non-compete Period during which
the Executive has failed to discharge his non-compete obligation.
 
c.           No Conflict.  The Executive represents and warrants that the
Executive’s execution of this Agreement, his employment with the Company, and
the performance of his proposed duties under this Agreement shall not violate
any obligations he may have to any former employer or other party, including any
obligations with respect to proprietary or confidential information or
intellectual property rights of such party.
 
d.           Provisions reasonable for protection of legitimate interest.  The
Parties agree that the restrictions in Sections 5(a) and 5(b) are considered to
be reasonable in all circumstances.  Notwithstanding the foregoing, it is agreed
between the Parties that if any one or more of such restrictions shall, either
by itself or together with other restrictions, be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the legitimate
interest of any Group Company from time to time, but would be adjudged
reasonable if any particular restriction or restrictions were deleted or if any
part or parts of the wording thereof were deleted, restricted or limited in any
particular manner then the restrictions shall apply with such deletions,
restrictions or limitations, as the case may be.
 
e.           Non-Disparagement.  Following the date hereof, the Executive shall
not, directly or indirectly, in person or through an agent or intermediary,
disparage or make negative, derogatory or defamatory statements about the
Company and any of its officers, directors employees or stockholders or their
respective business activities or the business activities of any of their
affiliates or their respective officers, directors, managers, employees or
stockholders to any other person or entity, whether true or not.

 
7

--------------------------------------------------------------------------------

 
 
6.           Intellectual Property.  The Executive further agrees with and
undertakes to the Company that:
 
a.           he will not divulge, use (other than for the purpose and benefit of
the Group) or infringe the trade marks, logos, inventions, know-how, technology,
proprietary information and other intellectual property rights of the Group
Companies; and
 
b.           all trade marks, logos, inventions, know-how, technology,
proprietary information and other intellectual property rights developed,
acquired or filed by the Executives in the course of his work or employment
shall belong solely to the Group Company.  The Executive agrees he will, upon
demand by the Company, execute any documents reasonably necessary to transfer
any such intellectual property rights to the Company.
 
7.           General Provisions.
 
a.           Effectiveness.  This Agreement shall come into effect when it is
signed by the Parties.
 
b.           Entire Agreement.  This Agreement, including the exhibits attached
hereto (if any), constitutes the full and complete understanding of the Parties
hereto and supersedes any previous agreements between the Executive and any
Group Company.
 
c.           Continuing Obligations.  The obligations in this Agreement will
continue in the event that the Executive is hired, renders services to or for
the benefit of or is otherwise retained at any time by any present or future
Affiliates of the Company.  Any reference to the Company in this Agreement will
include such Affiliates.  Upon the expiration or termination for any reason
whatsoever of this Agreement, the Executive shall forthwith resign from any
employment of office with the Company and all Affiliates of the Company unless
the Board requests otherwise.  In this Agreement, “Affiliate” shall mean (a) in
relation to any individual, the immediate family of such individual or any
entity controlled by the individual, where “control” shall mean the power to
direct the management and policies or appoint or remove members of the board of
directors or other governing body of the entity, directly or indirectly, whether
through the ownership of voting securities, contract or otherwise, and
“controlled” shall be construed accordingly; (b) in relation to any legal
person, a company which is for the time being a holding company of such legal
person, or a subsidiary or controlled affiliate of such legal person or of such
holding company.

 
8

--------------------------------------------------------------------------------

 
 
d.           Releases.  In consideration for any compensation and other benefits
provided for in accordance with Section 4 hereof, the adequacy of which is
hereby acknowledged, Executive, for and on behalf of himself and each of his
heirs, executors, administrators, personal representatives, successors and
assigns, to the maximum extent permitted by law, hereby covenants never to sue
and fully and forever releases, acquits and discharges the Company, together
with its subsidiaries, parents and affiliates and each of its past and present
direct and indirect stockholders, directors, members, partners, officers,
employees, attorneys, agents and representatives, and their heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the “Releasees”), from all rights and liabilities up to and including the date
of this Agreement to the expiration thereof arising under or relating to
Executive’s employment with the Company, Executive’s application for and
employment with the Company, Executive’s service as an employee of the Company
or any of the Releasees, the termination of employment, and from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of actions, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected and any claims of wrongful discharge, breach of
contract, implied contract, promissory estoppel, defamation, slander, libel,
tortious conduct, interference with contract or business relations, intentional
or negligent infliction of emotional distress, sexual harassment, negligence,
employment discrimination or claims under any federal, state or local employment
statute, law, order or ordinance, including without limitation any rights or
claims arising under any national, state or municipal ordinance in China
relating to discrimination in employment, or any applicable statutory or common
laws relating to the terms, conditions or termination of employment,
discrimination in employment, or contract- or tort-based claims in connection
therewith.
 
e.           Governing Law and Dispute Resolution.  The execution, validity,
interpretation and performance and resolution of disputes under this Agreement
shall be governed by and construed in accordance with the officially published
and publicly available laws of the State of New York.  When the officially
published and publicly available laws of the State of New York do not apply to
any particular matter, international legal principles and practices shall apply
(including available laws of the PRC).
 
Any disputes or claims relating to this Agreement or the interpretation, breach,
termination or validity hereof shall be resolved through friendly consultations,
commencing upon written notice given by one Party to the other Party of the
existence of such a claim or dispute.  If the dispute or claim cannot be
resolved after thirty (30) days of such notice, either Party may request
arbitration by a labor dispute arbitration committee established in accordance
with Section (h) below.  If either Party disagrees with the arbitral award of
the labor dispute arbitration committee, such Party may institute legal
proceedings with the authorized court within 15 days after notification of the
arbitral award
 
f.           Assignability.  The terms of this Agreement will remain in effect
and shall be binding upon any successor in interest including any entity with
which the Company may merge or consolidate or to which all or substantially all
of its assets may be transferred.  A reference to the Company shall include its
successors.  Except as set forth in the preceding sentence, this Agreement may
not be assigned by a Party to any third party, without the prior consent of the
other Party.
 
g.           Survival.  The Parties’ obligations under Sections 5 and 6 hereof
shall survive and continue in effect after the termination of this Agreement,
whatever the reason for such termination.

 
9

--------------------------------------------------------------------------------

 
 
h.           Dispute Resolution. All disputes arising out of or in connection
with this Agreement shall be finally settled under the Rules of Arbitration of
the International Chamber of Commerce by one (1) arbitrator appointed in
accordance with the said Rules.  The place of arbitration shall be resolved by
the Court of State of Nevada. The language of the arbitral proceedings shall be
English (and translated to Mandarin, if possible).  The award shall be rendered
within nine (9) months of the appointment of the arbitrator, unless the
arbitrator determines that the interest of justice requires that such limit be
extended.  Judgment upon any award(s) rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  Nothing in this Agreement shall
prevent either party from seeking provisional measures from any court of
competent jurisdiction, and any such request shall not be deemed incompatible
with the agreement to arbitrate or a waiver of the right to arbitrate.  The fees
payable to the ICC (including arbitrator fees and costs but excluding any filing
fee payable by a Party commencing the arbitration) shall be borne equally by the
Parties; provided, however, that the Company shall pay, and the Executive shall
not be responsible for, any such fees payable to the ICC that exceed
€30,000.  The Company and the Executive acknowledge that attorneys fees shall be
payable by the Party incurring such attorneys fees and any filing fees payable
in connection with commencing any arbitration proceeding shall be payable by the
Party commencing such arbitration proceeding, and no such attorneys fees and
filing fees shall be counted toward the forgoing €30,000 cap.
 
i.           Notices.  Notices under this Agreement shall be given in writing to
the relevant Party at the address stated herein (or to such other address as it
shall have notified the other Party previously in writing).
 
to the Company at:
 
China Botanic Pharmaceutical Inc
The 11th Floor, Changjiang International Building, No. 28,
Changjiang Road, Nangang District, Harbin, Heilongjiang
Province, P.R. China 150090
Attention:  _Shaoming Li_____________________
 
to the Executive at:
 
Apartment 401, Unit 1, Building 19, Beijing Forestry
University, No. 35, Tsinghua East Road, Haidian District
Beijing, 100083

 
j.           Language and Copies of the Agreement.  This Agreement shall be
executed in Chinese and English in two (2) original copies.  The English version
shall prevail in case of conflict.  Each Party shall receive one (1) original
copy, all of which shall be equally valid and enforceable.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AND SIGNATURE PAGE FOLLOWS]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto caused this Agreement to be
executed as of the day and year first above written.
 
CHINA BOTANICAL
PHARMACEUTICAL INC.
 
By:
 /s/
Name:
Title:
 
EXECUTIVE
 
By:
 /s/
   

 
 
11

--------------------------------------------------------------------------------

 